DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-13, 16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Letts (US 5,891,563) in view of Bambara et al. (US 5,882,776), Barber (US 2004/0157945), Cherry (US 2002/0187693) and Rosato et al. (US 4,414,265).
Regarding claim 1, Letts teaches an iso board which comprises a foam core sandwiched between a lower facer and an upper facer which are best suited for compatibility in reroofing or walls (“insulation board having opposing planar surfaces and having a facer on at least one planar surface”) (Col. 4, Lines 49-63). The foamed core can be formed from polyisocyanurate foams (“insulation board comprising polyisocyanurate foam having a first polyisocyanurate foam density”) (Col. 4, Lines 64-65). The iso boards are also applied to a roofing deck in staggered parallel adjacent courses that abut one another (Col. 6, Lines 21-22).
Letts is silent with respect to the core further including plurality of cover boards adapted for overlying the layer of insulation, each of the plurality of cover boards having opposed planar surfaces and having a facer on at least one planar surface, and said each of the plurality of cover boards comprising polyisocyanurate foam having a second polyisocyanurate foam density greater than the first polyisocyanurate foam density.
Bambara teaches a laminated polymeric foam structure including a core of a low density foam and one or more skins of high density foam relative to the core (Col. 4, Lines 46-48). The laminated construction improves mechanical properties such as proportional limit, compressive properties, shear properties, fatigue and buckling (Col. 4, Lines 55-58). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the foam core of Letts such that the core is formed from a laminated 
Letts is additionally silent with respect to the foam core further comprising 1% to 25% of one or more organic or inorganic fillers selected from the group consisting of organic filler and inorganic fillers.
Barber teaches rigid polyester foams from polyester polyols (Pg. 1, Paragraph [0002]). The foams may also be modified by polyisocyanates including isocyanurate groups (Pg. 4, Paragraph [0051]). The foams may be used in a variety of applciations including roofing (Pg. 7, Paragraph [078]). The foams may include fillers including inorganic and organic fillers in a content of 0.1% to 40% (Pgs. 5-6, Paragraphs [0061]-[0062]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the foam core layers of Letts such that the low and high density core layers including 0.1% to 40% of fillers including inorganic or organic fillers as taught by Barber which additionally teaches the formation of foams including an isocyanurate component for use in applications such as roofing. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Letts is additionally silent with respect to a plurality of wind uplift reinforcements being interposed between the high density foam material and the upper facer.

Rosato teaches insulation panels that are utilized in roofing applications (Col. 1, Lines 7-9). The insulation panels include a foam core (#22) and facer sheets (#24, #26) above and below the foam core (Col. 2, Lines 34-38). Furthermore, a glass scrim may be provided between the foam core and the facer sheets which may vary in strength by varying the strand diameter and the grid patter (Col. 2, Line 43-58). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to form the boards of Letts which include an upper facer and lower facer sandwiching a foam core of a high and a low density foam such that at least two sheets of scrim are provided between the foam core and the upper facer in order to provide added wind resistance when applied to a roof as taught by Cherry and Rosato.
Regarding claims 2-4, Letts in view of Bambara and Barber teaches the iso boards as discussed above with respect to claim 1. As discussed above, the layers of the foam cores may further include inorganic or organic fillers in the range of 0.1% to 40% as taught by Barber. The fillers may further include glass fibers of various lengths (“fiber fillers; claim 2” & “fiber reinforcements; claim 3” & “fiberglass; claim 4”) (Pg. 6, Paragraph [0061]).
Regarding claim 5, Letts in view of Bambara and Barber teaches the iso boards as discussed above with respect to claim 1. As discussed above, the foam layers of the core may further include 0.1% to 40% of fillers including inorganic and organic fillers as taught by Baber which additionally teaches the formation of foams including an isocyanurate component for use in applications such as roofing. 

Regarding claims 6-8, Letts in view of Bambara and Barber teaches the iso boards as discussed above with respect to claim 5. As discussed above, the layers of the foam cores may further include inorganic or organic fillers in the range of 0.1% to 40% as taught by Barber. The fillers may further include glass fibers of various lengths (“fiber fillers; claim 6” & “fiber reinforcements; claim 7” & “fiberglass; claim 8”) (Pg. 6, Paragraph [0061]).
Regarding claims 9-10, Letts in view of Bambara and Barber teaches the iso boards as discussed above with respect to claim 1. As discussed above, Bambara teaches the laminate which includes a low density foam layer and a high density foam material in order to improve the mechanical properties of the foam laminate. Bambara further teaches the high density foam layer may have a density of between 4 and 15 pounds per cubic foot (Col. 6, Lines 3-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the laminated foam core of Letts which includes a high density foam layer having a density in the range of 4 to 15 pcf in order to improve the mechanical properties as taught by Bambara. 
Regarding claims 11-12, Letts in view of Bambara and Barber teaches the iso boards as discussed above with respect to claim 1. As discussed above, Bambara teaches the laminate which includes a low density foam layer and a high density foam material in order to improve the mechanical properties of the foam laminate. Bambara further teaches the low density foam layer may have a density of between 1.25 and 2.5 pounds per cubic foot (Col. 6, Lines 3-4). 

Regarding claim 13, Letts in view of Bambara and Barber teaches the iso boards as discussed above with respect to claim 1. Letts further teaches the facers comprising a polymeric material including reinforcing materials such as glass fibers (“facers comprising glass fiber”) (Col. 5, Lines 58-59).
Regarding claim 16, Letts in view of Bambara and Barber teaches the iso boards as discussed above with respect to claim 1. As discussed above, the foam core with the low and high density foams provides for improved mechanical properties including compressive properties and buckling (“the greater polyisocyanurate foam density of the plurality of cover boards provides for a compressive strength to resist deformation”). 
Regarding claims 18-20, Letts in view of Cherry and Rosato teaches the iso boards with the at least two scrims which impart added wind resistance as discussed above with respect to claim 1. Cherry further teaches the scrim may be formed from fiberglass (“comprises glass fibers” claims 18 and 20) (Pg. 2, Paragraph 0023]). Furthermore, the scrim may be placed at attachment sites which include nails, screws and bolts such that the scrim provides the increased wind-uplift reinforcement at the points of attachment (“wherein the positions of the plurality of wind-uplift reinforcements are determined based on a fastener pattern for securing the roofing composite to the roofing deck” claim 19) (Pg. 1, Paragraph [0013]; Pg. 2, Paragraph [0024]). 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Letts (US 5,891,563) in view of Bambara et al. (US 5,882,776), Barber (US 2004/0157945), Cherry (US 2002/0187693) and Rosato et al. (US 4,414,265) as applied to claim 1 above, and further in view of Wardie et al (US 2003/0186045).
Regarding claim 15, Letts in view of Bambara and Barber teaches the iso boards as discussed above with respect to claim 1. 
Letts is silent with respect to the iso boards further including a waterproofing membrane adapted for overlying the layer of cover boards.
Wardie teaches a roofing system comprising an insulation layer, a coverboard layer and a waterproofing membrane layer which is comprised of any material that is moisture resistant (Pg. 1, Paragraph [0002]; Pg. 3, Paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the iso boards of Letts such that the boards further include a waterproof membrane layer in order to provide improved moisture resistance as taught by Wardie.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Letts (US 5,891,563) in view of Bambara et al. (US 5,882,776), Barber (US 2004/0157945), Cherry (US 2002/0187693) and Rosato et al. (US 4,414,265) as applied to claim 1 above, and further in view of Bondoc (EP 0,025,115)
Regarding claim 17, Letts in view of Cherry and Rosato teaches the iso boards with the at least two scrims, which may be formed from fiber glass as taught by Cherry (Pg. 2, Paragraph [0023]), which impart added wind resistance as discussed above with respect to claim 1 .
Letts, Cherry and Rosato are silent with respect to the tensile strength of the glass fiber scrims being at least 100 lbs. per linear inch. 

Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to form the glass scrims for wind-uplift reinforcement as taught by Letts and Cherry such that the scrims have high strength for roofing applications by having a tensile strength of greater than 300 N/50 mm (26.7 lbs/in) in the machine direction and 100 N/50 mm (8.9 lbs/in) in the cross machine direction as taught by Bondoc. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Terminal Disclaimer
The terminal disclaimers filed on 2/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,909,317, 7,607,271, 7,611,663 and 8,105,685 have been reviewed and is/are accepted.  The terminal disclaimers have been recorded.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 1/8/2021, with respect to the 35 U.S.C. 103 rejection of claim 1 have been fully considered and are persuasive. 

The examiner concedes in that none of the cited references teaches a wind-uplift reinforcement layer and, as such, the rejection of 11/13/2020 is overcome. The rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Cherry and Rosato as discussed above in the rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783